PER CURIAM:
Darnell Freeman appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2000) motion for a reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the *208district court. United States v. Freeman, No. 1:02-cr-00427-LMB-1 (E.D. Va. filed Apr. 11, 2008 & entered Apr. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.